Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made and
entered into this 31st day of December, 2008, by and between Allion Healthcare,
Inc., a corporation with its headquarters located at 1660 Walt Whitman Road,
Melville, New York 11747 (the “Employer”), and Michael P. Moran (the
“Executive”). This Agreement amends and restates the Employment Agreement
between the parties dated as of October 1, 2006 (the “Original Employment
Agreement”).
          WHEREAS, the Employer and the Executive entered into the Original
Employment Agreement to reflect the Executive’s duties and responsibilities and
to provide for the Executive’s employment by the Employer upon the terms and
conditions set forth herein; and
          WHEREAS, the Executive agreed to certain confidentiality,
non-competition and non-solicitation covenants contained hereunder, in
consideration of the additional benefits provided to the Executive under the
Original Employment Agreement; and
          WHEREAS, the Original Employment Agreement became effective as of
October 1, 2006 (the “Effective Date”) and for all purposes of this Agreement,
the Effective Date shall remain October 1, 2006; and
          WHEREAS, the Employer employs Executive as its Chief Executive
Officer, President and Chairman of the Board under terms and conditions as set
forth in the Original Employment Agreement; and
          WHEREAS, the Employer and the Executive desire to amend and restate
the Original Employment Agreement for the purpose of complying with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations and Internal Revenue Service guidance thereunder;
          NOW THEREFORE, in consideration of the mutual covenants contained in
this Agreement, and intending to be legally bound, the Employer and the
Executive agree as follows:
     1. Employment. The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.
     2. Capacity. The Executive shall serve the Employer as its Chief Executive
Officer, President and Chairman of the Board. The Executive shall also serve the
Employer in such other or additional offices as the Executive may reasonably be
requested to serve by the Board of Directors of the Company (the “Board of
Directors”). In such capacity or capacities, the Executive shall perform such
services and duties in connection with the business, affairs and operations of
the Employer, consistent with such positions, as may be assigned or delegated to
the Executive from time to time by or under the authority of the Board of
Directors.
     3. Term. Subject to the provisions of Section 6, the term of employment
pursuant to this Agreement (the “Term”) shall commence on the Effective Date and
terminate on the first anniversary of the Effective Date; provided that the Term
shall automatically be renewed for successive periods of one (1) year unless
either party gives written notice to the other party, at

 



--------------------------------------------------------------------------------



 



least ninety (90) days prior to the end date of the then Term, of that party’s
intent not to renew this Agreement.
     4. Compensation and Benefits. The compensation and benefits payable to the
Executive during the Term shall be as follows:
     (a) Salary. For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive a salary (“Salary”) at the
annual rate of three hundred fifty thousand dollars ($350,000.00) per annum,
subject to increases from time to time in the sole discretion of the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
Salary shall be payable in periodic installments in accordance with the
Employer’s usual practice for its senior executives.
     (b) Bonus. The Executive may be awarded performance bonuses on an annual
basis, commencing with a bonus that may be awarded for the 2006 calendar year,
as determined by the Board of Directors or the Compensation Committee in the
sole discretion of the Board of Directors or Compensation Committee,
respectively; provided, however, that the bonus for any such year shall not
exceed forty percent (40%) of Salary for such year. The performance bonus, if
any, shall be paid to the Executive in the following calendar year and within
thirty (30) days after the Board of Directors or the Compensation Committee
determines whether and to what extent performance goals were achieved, but no
later than March 15 of the year following the year for which the performance
bonus, if any, was earned.
     (c) Stock Options. The Executive has been issued options to purchase shares
of common stock of the Employer in accordance with the Employer’s stock option
plan and the Executive’s stock option agreement thereunder.
     (d) Regular Benefits. The Executive shall also be entitled to participate
in any employee benefit plans, medical insurance plans, life insurance plans,
disability income plans, retirement plans, vacation plans, expense reimbursement
plans and other benefit plans which the Employer may from time to time have in
effect for all or most of its senior executives. Such participation shall be
subject to the terms of the applicable plan documents, generally applicable
policies of the Employer, applicable law and the discretion of the Board of
Directors, the Compensation Committee or any administrative or other committee
provided for in or contemplated by any such plan. Nothing contained in this
Agreement shall be construed to create any obligation on the part of the
Employer to establish any such plan or to maintain the effectiveness of any such
plan which may be in effect from time to time.
     (e) Automobile. During the Term, the Employer shall provide the Executive
with an automobile allowance of $800 per month to compensate the Executive for
expenses related to the use of an automobile and reasonable business-related
expenses associated with such automobile and its maintenance and operation.
     (f) Taxation of Payment and Benefits. The Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Employer to make any payments to compensate the Executive for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

- 2 -



--------------------------------------------------------------------------------



 



     (g) Exclusivity of Salary and Benefits. The Executive shall not be entitled
to any payments or benefits other than those provided under this Agreement.
     5. Extent of Service. During the Term, the Executive shall, subject to the
direction and supervision of the Board of Directors, devote the Executive’s full
business time, best efforts and business judgment, skill and knowledge to the
advancement of the Employer’s interests and to the discharge of the Executive’s
duties and responsibilities under this Agreement. The Executive shall not engage
in any other business activity, except as may be approved by the Board of
Directors; provided that nothing in this Agreement shall be construed as
preventing the Executive from (a) investing the Executive’s assets in any
company or other entity in a manner not prohibited by Section 8(d), or
(b) engaging in religious, charitable or other community or non-profit
activities that, in the case of (a) or (b) above, do not in any way impair the
Executive’s ability to fulfill the Executive’s duties and responsibilities under
this Agreement.
     6. Termination and Termination Benefits. Notwithstanding any other
provision of this Agreement, (i) the Employer may terminate the Executive’s
employment hereunder at any time with or without Cause (as defined in
Section 7(a)) at its election; (ii) the Executive may terminate the Executive’s
employment hereunder at any time with or without Good Reason (as defined in
Section 7(b)) at the Executive’s election; (iii) Executive’s employment
hereunder shall automatically terminate upon the Executive’s death; and (iv) the
Executive’s employment shall terminate upon the Executive’s disability as
provided in Section 6(c). The date of termination of the Executive’s employment
hereunder, whether upon scheduled termination of the then Term, termination by
either the Employer or the Executive as provided in this Agreement, or by reason
of the Executive’s death or disability, is the “Termination Date.” Any
termination of employment hereunder shall be effective upon the date of
scheduled termination of the then Term, the date of receipt by the
non-terminating party of a notice of termination from the terminating party with
or without Cause (in the case of a termination by the Employer) or with or
without Good Reason (in the case of a termination by the Executive), the date of
death, or after the onset of disability as provided in Section 6(c), as the case
may be; provided that, in the case of a termination by the Employer, the
Employer may specify in the notice of termination a later termination date
(which date shall be no later than thirty (30) days after the date of such
notice of termination). The amounts payable to the Executive and other benefits
provided to the Executive under this Section 6 shall be referred to as
“Termination Benefits”. Payment of the Termination Benefits under this Section 6
shall be subject to Section 22 of this Agreement.
     (a) Termination by the Employer for Cause, by the Executive without Good
Reason, Death, or notice of nonrenewal by the Executive. If, during the Term,
(i) the Employer terminates the Executive’s employment for Cause, (ii) the
Executive terminates his employment with the Employer without Good Reason, or
(iii) the Executive terminates his employment with the Employer by providing the
Employer with notice of non-renewal as provided in Section 3, the Executive
shall be entitled to:
          (i) accrued but unpaid Salary through the Termination Date;

          (ii) cash in lieu of any accrued but unused vacation through the
Termination Date (the payments provided in (i) and (ii) above are collectively
referred to as the “Accrued Obligations”); and

- 3 -



--------------------------------------------------------------------------------



 



          (iii) any benefits accrued or payable to the Executive under the
Employer’s benefit plans (in accordance with the terms of such benefit plans and
subject to Section 22 of this Agreement) (the “Other Benefits”).
          The Accrued Obligations shall be paid in a lump sum in cash within
five (5) days after the Termination Date. Upon payment or provision of the
Accrued Obligations and the Other Benefits, if any, the Employer shall have no
further obligations to the Executive under this Agreement.
     (b) Termination by the Executive for Good Reason, by the Employer Without
Cause, or by notice of nonrenewal by the Employer. If, during the Term, (i) the
Executive terminates his employment with the Employer for Good Reason within a
period of 90 days after the occurrence of an uncured event of Good Reason or
(ii) the Employer terminates the Executive’s employment with the Employer
without Cause, the Executive shall be entitled to:
          (i) the Accrued Obligations, payable in a lump sum in cash within five
(5) days after the Termination Date;
          (ii) an amount equal to the Salary, at the rate in effect on the
Termination Date, that would have been paid to the Executive as if there had
been no termination described in this Section 6(b) through the expiration of the
then-current Term, payable in a lump sum in cash within five (5) business days
following the Termination Date;
          (iii) $350,000, payable in a lump sum in cash within five (5) business
days after the Termination Date; and
          (iv) continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”) during the period that Executive is entitled to such coverage under
COBRA (such period of continuation, the “Termination Benefits Period”), with the
cost of the regular premium for such benefits shared in the same relative
proportion by the Employer and the Executive as in effect on the Termination
Date, provided that the Executive’s entitlements under this clause (iv) shall
terminate as of the date of commencement of eligibility for health insurance
pursuant to other employment or self-employment.
          Notwithstanding the foregoing, nothing in this Section 6(b) shall be
construed to affect the Executive’s right to receive COBRA continuation entirely
at the Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after the Executive’s right to cost sharing under
Section 6(b)(iv) ceases. The Executive shall be obligated to give prompt notice
of the date of commencement of any employment or self-employment and shall
respond promptly to any reasonable inquiries concerning any employment or
self-employment in which the Executive engages during the Termination Benefits
Period.
     (c) Disability. If the Executive shall be physically or mentally disabled
so as to be unable to perform substantially all of the essential functions of
the Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation, the Board of Directors may remove the
Executive from any responsibilities and/or reassign the Executive to another
position with the Employer for the remainder of the Term or during the period of
such disability. Notwithstanding any such removal or reassignment, the Executive
shall continue to be employed by the Employer and shall receive a payment equal
to the lesser of (i) the Salary that he would have received through the date
that is six (6) months after the onset of the disability, or (ii)

- 4 -



--------------------------------------------------------------------------------



 



the Salary that he would have received through the termination of the then Term
(less any disability pay or sick pay benefits to which the Executive may be
entitled under the Employer’s plans and policies), payable in a lump sum in cash
within five (5) days following the date on which the Executive is determined to
be disabled. In addition, Executive shall be entitled to any annual bonus that
is earned within the period described in the foregoing sentence, which bonus
shall be payable at the normal time for payment of bonuses, as prescribed in
Section 4(b). Executive also shall continue to receive other benefits under
Section 4 of this Agreement (except to the extent that the Executive may be
ineligible for one or more such benefits under applicable plan terms) until the
earlier of (i) the date that is six (6) months after the onset of the disability
and (ii) the termination of the then Term, at which time this Agreement shall
terminate and the Executive shall be entitled only to those Termination Benefits
set forth in Section 6(a). If any question shall arise as to whether Executive
is disabled so as to be unable to perform substantially all of the essential
functions of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Employer
shall, submit to the Employer a certification in reasonable detail by a
physician selected by the Employer to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Employer’s determination
of such issue shall be binding on the Executive. Nothing in this Section 6(c)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

     7. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
     (a) “Cause” shall mean (i) the failure of the Executive to perform the
Executive’s duties for the Employer in accordance with Section 2 above,
including without limitation, the Executive’s failure to follow the directives
of the Board of Directors, consistent with Section 2, or any other material
breach by the Executive of this Agreement, provided that the Employer gives
notice of such breach to the Executive in writing and such breach remains
uncured for thirty (30) days following the date such notice is given; (ii) the
Executive’s breach of any obligation of the Executive under Section 8; (iii) any
act by the Executive of fraud or theft; (iv) a conviction by a court of
competent jurisdiction that the Executive is guilty of a felony, or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or a plea of
nolo contendere thereto; or (v) engaging in reckless behavior (the failure to
use even the slightest amount of care) or willful misconduct by the Executive
with respect to the Employer or its business or assets that has had or is
reasonably likely to have a material adverse effect on the Employer or its
business or assets. No act or omission by the Executive reasonably believed to
be in or not adverse to the interests of the Employer shall constitute Cause.
For purposes of this Agreement, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall has been delivered to the
Executive a copy of a resolution, duly adopted by the Board of Directors,
stating that, in the good faith opinion of the Board of Directors, Cause exists
and specifying the particulars thereof in reasonable detail. Before adopting any
such resolution, the Board of Directors shall offer the Executive, upon
reasonable prior written notice (which need not exceed five business days), an
opportunity for him, together with his counsel, to be heard by the Board of
Directors.

- 5 -



--------------------------------------------------------------------------------



 



     (b) “Good Reason” shall mean the occurrence of any of the events described
below that continues for, and which the Employer has not cured within, thirty
(30) days after written notice thereof to the Employer from the Executive:
          (i) Any material diminution in the nature or scope of the authorities,
powers, functions, responsibilities or duties of the Executive;
          (ii) Any material reduction in the amount of the Executive’s Salary;
          (iii) Any material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board of Directors;
          (iv) Any material breach by the Employer or its successors of any
other provision of this Agreement;
          (v) The material change (without the approval of the Executive) in the
geographic location at which the Executive is required to perform services, it
being agreed that a relocation of the Executive’s principal employment to a
location outside of Nassau or Suffolk counties, New York, is a material
relocation for this purpose.
Notwithstanding the foregoing, an event described in clauses (i) through
(v) above shall constitute Good Reason only if (i) the Executive gives written
notice thereof to the Employer within 30 days after such event occurs, and
(ii) the Employer fails to cure such event within 30 days after receipt from the
Executive of such notice. If the Employer fails to cure such event of Good
Reason, the Executive must resign within 90 days of the occurrence of the Good
Reason event in order to be entitled to the Termination Benefits of Section 6(b)
of this Agreement.
     (c) “Change in Control” shall mean the occurrence of one or more of the
following events:
          (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
a “beneficial owner” (as such term is defined in Rule 13d-3 promulgated under
the Exchange Act) (other than the Employer, any trustee or other fiduciary
holding securities under an employee benefit plan of the Employer, or any
corporation owned, directly or indirectly, by the stockholders of the Employer,
in substantially the same proportions as their ownership of stock of the
Employer), directly or indirectly, of securities of the Employer, representing
fifty percent (50%) or more of the combined voting power of the Employer’s then
outstanding securities; or
          (ii) persons who, as of the Effective Date, constituted the Employer’s
Board of Directors (the “Incumbent Board”) cease for any reason including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a director of the Employer
subsequent to the Effective Date whose election was approved by at least a
majority of the directors then comprising the Incumbent Board shall, for
purposes of this Section 7(c), be considered a member of the Incumbent Board; or
          (iii) the stockholders of the Employer approve a merger or
consolidation of the Employer with any other corporation or other entity, other
than (1) a merger or consolidation

- 6 -



--------------------------------------------------------------------------------



 



which would result in the voting securities of the Employer outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Employer or such surviving entity outstanding immediately
after such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Employer (or similar transaction) in which
no “person” (as hereinabove defined) acquires more than fifty percent (50%) of
the combined voting power of the Employer’s then outstanding securities; or
          (iv) the stockholders of the Employer approve a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer’s assets.
     8. Confidential Information, Noncompetition and Cooperation.
     (a) Confidential Information. As used in this Agreement, “Confidential
Information” means nonpublic (not as a result of Executive’s wrongful
disclosure) information belonging to the Employer which is of value to the
Employer in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Employer.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property, trade secrets, know-how, designs, processes or formulae, software,
market or sales information or plans, customer lists; and business plans,
prospects, strategies and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer. Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment. Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b).
     (b) Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Employer with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Employer and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer.
     (c) Documents. Records. etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer. The Executive will return to the
Employer all such materials and property as and when requested by the Employer.
In any event, the Executive will return all such materials and property
immediately upon termination of the Executive’s employment for any reason. The
Executive will not retain with the Executive any such material or property or
any copies thereof after such termination.
     (d) Noncompetition and Nonsolicitation. During Executive’s employment with
the Employer and for one (1) year thereafter, the Executive (i) will not,
directly or indirectly, whether

- 7 -



--------------------------------------------------------------------------------



 



as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined), (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Employer (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Employer); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Employer. The Executive
understands that the restrictions set forth in this Section 8 are intended to
protect the Employer’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business" shall mean a business which
consists of operating specialty HIV pharmacies anywhere within the United
States. Notwithstanding the foregoing, the Executive may own up to one percent
(1%) of the outstanding stock of a publicly-held corporation which constitutes
or is affiliated with a Competing Business. The Employer may extend the period
of noncompetition and nonsolicitation for an additional period not exceeding one
(1) year, provided that it extends and pays Termination Benefits to the
Executive for the duration of the extension, such Termination Benefits to be
payable, in each case, in the same form as provided in Section 6 but as if the
Date of Termination were the last day of the extended covenant period.
Notwithstanding the foregoing, the Executive’s obligations under Section 8(d)(i)
shall terminate and be of no further force or effect upon termination of the
Executive’s Employment under any of the circumstances described in Section 6(b).

     (e) Third-Party Agreements and Rights. The Executive hereby confirms that
the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other party.
In the Executive’s work for the Employer, the Executive will not disclose or
make use of any information in violation of any agreements with or rights of any
such previous employer or other party, and the Executive will not bring to the
premises of the Employer any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
     (f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Employer in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the Employer.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually-convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employer. The Employer shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 8(f).
     (g) Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Employer which might result from any breach by the
Executive of the

- 8 -



--------------------------------------------------------------------------------



 



promises set forth in this Section 8, and that in any event money damages would
be an inadequate remedy for any such breach. Accordingly, subject to Section 8
of this Agreement, the Executive agrees that if the Executive breaches, or
threatens to breach, any portion of this Agreement, the Employer shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach without
showing or proving any actual damage to the Employer.
     (h) Definition of Employer. For purposes of this Section 8, “Employer”
shall include Allion Healthcare, Inc. and each of its subsidiaries.
     9. Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration under the auspices of the American Arbitration Association (“AAA”)
in New York, New York in accordance with the Employment Arbitration and
Mediation Procedures of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Employer may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 9.
     10. Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the Supreme Court of the State of New
York, Suffolk County, and the United States District Court for the Eastern
District of New York. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
     11. Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.
     12. Assignment; Successors and Assigns; etc. Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
     13. Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be

- 9 -



--------------------------------------------------------------------------------



 



declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
     14. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     15. Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally-recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Employer or, in the case of the Employer, at its main offices, attention of the
Chairman of the Board of Directors, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.
     16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.
     17. Construction. This Agreement has been drafted and reviewed jointly by
the parties, and no presumption of construction as to the drafting of this
Agreement shall be applied against or in favor of any party.
     18. Governing Law. This is a New York contract and shall be construed under
and be governed in all respects by the laws of the State of New York, without
giving effect to the conflict of laws principles of New York. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Second Circuit.
     19. Indemnification. The provisions of Article VII (Indemnification) of the
Second Amended and Restated By Laws dated June 24, 2002 of the Employer as in
effect on the date hereof are deemed incorporated herein by reference and any
amendment to such By Laws after the date hereof shall not be incorporated by
reference herein if the effect thereof is to reduce the rights conferred on the
Executive.
     20. Legal Fees. The parties acknowledge that the Employer has reimbursed
the Executive for legal fees incurred in connection with the preparation of this
Agreement and has no further obligation in connection therewith. If there is an
arbitration or court proceeding between the Executive and the Employer in
connection with Executive’s enforcement of the terms of this Agreement and it
has been determined in such arbitration or proceeding that the Executive has
substantially prevailed in such arbitration or proceeding, the Employer shall
reimburse the Executive’s reasonable fees and expenses incurred in connection
with such arbitration or proceeding in an amount not to exceed $100,000 (the
“Enforcement Legal Expenses”). If the Executive is awarded the right to recover
Enforcement Legal Expenses, the reimbursement of an eligible expense shall be
made within ten (10) business days after delivery of Executive’s written request
for payment accompanied with such evidence of fees and expenses incurred as the

- 10 -



--------------------------------------------------------------------------------



 



Employer reasonably may require, but in no event later than March 15 of the year
after the year in which such rights are established.
     21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
     22. Code Section 409A.
     (a) This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.
     (b) Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the Executive’s disability or
termination of employment, such amount or benefit will not be payable or
distributable to the Executive by reason of such circumstance unless (i) the
circumstances giving rise to such disability or termination of employment, as
the case, may be, meet any description or definition of “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any amount upon a disability or
termination of employment, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “disability” or “separation from service,” as the case,
may be, or such later date as may be required by subsection (c) below.
     (c) Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a Specified Employee (as defined below), then, subject
to any permissible acceleration of payment by the Employer under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
          (i) if the payment or distribution is payable in a lump sum, the
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of (A) a date no later than
thirty (30) days following the Executive’s death, or (B) the first day of the
seventh month following the Executive’s separation from service; and

- 11 -



--------------------------------------------------------------------------------



 



          (ii) if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following the Executive’s separation from
service will be accumulated and the Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of (A)
a date no later than thirty (30) days following the Executive’s death, or
(B) the first day of the seventh month following the Executive’s separation from
service, whereupon the accumulated amount will be paid or distributed to the
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
     For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder, provided, however, that, as permitted in such final regulations, the
Employer’s Specified Employees and its application of the six-month delay rule
of Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Board of Directors or the Compensation Committee, which shall be
applied consistently with respect to all nonqualified deferred compensation
arrangements of the Employer, including this Agreement.
     (d) If Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Except as otherwise provided in this Agreement,
Executive’s rights to payment or reimbursement of expenses shall expire at the
end of six (6) years after the Effective Date. No right of Executive to
reimbursement of expenses shall be subject to liquidation or exchange for
another benefit.
     IN WITNESS WHEREOF, this Agreement has been executed by the Employer, by
its duly authorized officer, and by the Executive, as of December 31, 2008.

          /s/ Michael P. Moran           Michael P. Moran    
 
        ALLION HEALTHCARE, INC.    
 
       
By:
Name:
  /s/ Flint D. Besecker
 
Flint D. Besecker    
Title:
  Director    

- 12 -